



COURT OF APPEAL FOR ONTARIO

CITATION: Jamal v. Ontario (Community and Social
    Services), 2014 ONCA 47

DATE:  20140121

DOCKET: C56956

Weiler, Rouleau and Strathy JJ.A.

BETWEEN

Naseem Jamal

Appellant

and

Her
    Majesty the Queen in Right of Ontario, as represented

by the
    Ministry of Community and Social Services (HMQ)

Respondent

Naseem Jamal, acting in person

Kevin Dorgan, for the respondent

Heard and released orally: January 15, 2014

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated March 19, 2013, with reasons reported at
    2013 ONSC 1290.

ENDORSEMENT

[1]

Notwithstanding a settlement agreement, the appellant has been engaged
    in litigation with the respondent, her former employer, over employment-related
    matters for over 10 years. Various proceedings she has commenced have been
    dismissed, some after unsuccessful attempts to appeal to this court and to the
    Supreme Court of Canada.

[2]

In this proceeding, the appellant made further claims related to her
    employment. The motion judge dismissed her action, holding that: (a) the claims
    were barred by the
Limitations Act, 2002
, S.O. 2002, c. 24, Sched. B.;
    (b) the claims disclosed no reasonable cause of action; (c) the claims were an
    abuse of process, vexatious, or frivolous; and (d) the claims were outside the
    jurisdiction of the court and within the exclusive jurisdiction of the
    Grievance Settlement Board. Any one of these grounds would have been sufficient
    to dismiss the action.

[3]

At its core, this action is an attempt to re-litigate issues that were
    or ought to have been raised in the many prior proceedings launched by the
    appellant in the courts and other tribunals. The appellant has already received
    a full hearing with respect to all these issues. The doctrine of issue estoppel
    applies: see
Danyluk v. Ainsworth Technologies Inc
., 2001 SCC 44, [2001]
    2 S.C.R. 460. While this court has discretion to decline to apply the doctrine,
    we would not do so in this case, because we agree with the motion judge that
    this action is an abuse of process.

[4]

We therefore dismiss the appeal. We add that we consider the appellants
    allegations concerning counsel for the respondent to be entirely unfounded.

[5]

Costs to the respondent fixed at $1,500, inclusive of all applicable
    taxes and disbursements. The amount is modest in light of the appellants
    circumstances and is no reflection on the thorough and very helpful factum
    prepared by counsel for the respondent.

Karen
    Weiler J.A.

Paul
    Rouleau J.A.

G.R.
    Strathy J.A.


